EXHIBIT 10.4
EMULEX CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award Agreement (this “Agreement”), is made and
entered into effective as of the grant date (the “Grant Date”) set forth in the
Notice of Grant of Award attached hereto (the “Notice”), by and between Emulex
Corporation, a Delaware corporation (the “Company”), and the Director, Employee
or Consultant (“Grantee”) named in the Notice.
     Pursuant to the Emulex Corporation Amended and Restated 2005 Equity
Incentive Plan (the “Plan”), the Administrator of the Plan has authorized the
grant (the “Award”) to Grantee of restricted stock units (“Restricted Stock
Units”) upon the terms and subject to the conditions set forth in this Agreement
and in the Plan. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Plan.
     NOW, THEREFORE, in consideration of the premises and the benefits to be
derived from the mutual observance of the covenants and promises contained
herein and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
     1. Basis for Award. This Award is made pursuant to the Plan for valid
consideration provided to the Company by Grantee. By Grantee’s execution of the
Notice, Grantee agrees to the terms and conditions of the Restricted Stock Units
set forth in the Plan, the Notice, and this Agreement.
     2. Restricted Stock Unit Award. Each Restricted Stock Unit represents the
right to receive one (1) share of the Common Stock of the Company (the “Common
Stock”) upon vesting. Grantee shall have none of the rights of a shareholder
with respect to shares of Common Stock underlying an Award, including the right
to vote the shares of Common Stock and to receive dividends thereon, unless and
until such shares of Common Stock are reflected as issued and outstanding shares
on the Company’s stock ledger.
     3. Vesting. The Restricted Stock Units shall vest according to the vesting
schedule set forth in the Notice. If Grantee ceases Continuous Service for any
reason (including, without limitation, termination of employment or service by
the Company, resignation by Grantee, or Grantee’s death or Disability), all
unvested Restricted Stock Units immediately shall be canceled. The Administrator
may accelerate vesting of the Restricted Stock Units in such circumstances as
it, in its sole discretion, may determine, consistent with the terms of the
Plan.
     4. Conversion of Units and Issuance of Shares. Upon each vesting date, one
(1) share of Common Stock shall become issuable for each Restricted Stock Unit
that vests on such date. Within five (5) days thereafter, upon satisfaction of
any tax withholding obligations, the Company will transfer to Grantee the number
of shares of Common Stock with respect to which the restrictions have lapsed.
Prior to the date upon which all Restricted Stock Units have fully vested (the
“Final Vesting Date”), any fractional Restricted Stock Unit shall be carried
forward to the next partial vesting date. On each subsequent partial vesting
date, including the Final Vesting Date, any fractional Restricted Stock Units
shall be aggregated into whole Restricted Stock Units and such whole Restricted
Stock Units shall be converted into shares of Common Stock pursuant to the terms
hereof. Any fractional Restricted Stock Unit remaining after the Award becomes
fully vested shall be settled in cash.
     5. Compliance with Laws and Regulations. The issuance and transfer of
shares of Common Stock shall be subject to compliance by the Company and Grantee
with all applicable requirements of federal and state securities laws, with all
applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance or transfer, and other
applicable laws and regulations governing the Award.
     6. Tax Withholding. Grantee shall pay to the Company (in cash, or to the
extent permitted by the Administrator, by tendering shares of Common Stock held
by Grantee, including shares of Common Stock underlying Restricted Stock Units
that become vested (“Share Withholding”), with a Fair Market Value on the date
the Restricted Stock Units vest equal to the amount of Grantee’s minimum
statutory tax withholding liability, or to

 



--------------------------------------------------------------------------------



 



the extent permitted by the Administrator, a combination thereof) any federal,
state or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock Units that have vested. The Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to Grantee any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock Units. Payment of the
tax withholding by a Participant who is an officer, director or other “insider”
subject to Section 16(b) of the Exchange Act by tendering Common Stock or in the
form of Share Withholding is subject to pre-approval by the Administrator, in
its sole discretion, in a manner that complies with the specificity requirements
of Rule 16b-3 under the Exchange Act, including the name of the Participant
involved in the transaction, the nature of the transaction, the number of shares
to be acquired or disposed of by the Participant and the material terms of the
Award involved in the transaction.
     7. No Right to Continued Service. Nothing in this Agreement shall be deemed
to impose any limitation on any right of the Company to terminate Grantee’s
employment or service at any time, with or without cause.
     8. Representations and Warranties of Grantee. Grantee represents and
warrants to the Company that:
          a. Terms of the Plan. Grantee has received a copy of the Plan, has
read and understands the Plan, the Notice and this Agreement, and agrees to be
bound by their terms and conditions.
          b. Tax Consequences. Grantee acknowledges that there may be adverse
tax consequences upon the vesting of Restricted Stock Units or disposition of
the shares of Common Stock underlying such Restricted Stock Units once vested,
that Grantee should consult a tax advisor prior to such vesting or disposition,
and that Grantee will be responsible for his/her own tax liability as a result
of the grant or vesting of the Award.
          c. Further Documents. Grantee agrees upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of the Award.
     9. Compliance with U.S. Federal Securities Laws. Grantee understands and
acknowledges that notwithstanding any other provision of the Agreement to the
contrary, the vesting and holding of the Restricted Stock Units is expressly
conditioned upon compliance with the Securities Act and all applicable federal
and state securities laws. Grantee agrees to cooperate with the Company to
ensure compliance with such laws.
     10. Cancellation of Unvested Stock Units. Unless otherwise provided in an
employment agreement, the terms of which have been approved by the
Administrator, if unvested Restricted Stock Units do not become vested on or
before the expiration of the period during which the applicable vesting
conditions must occur, such unvested Restricted Stock Units shall be
automatically cancelled immediately upon the occurrence of the event (including,
without limitation, a termination of Grantee’s Continuous Service) or time
period after which such unvested Restricted Stock Units may no longer become
vested.
     11. Transferability. Neither the Restricted Stock Units, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily prior to vesting.
     12. Adjustments. The number of unvested Restricted Stock Units and the
securities issuable upon vesting shall be automatically adjusted to reflect any
stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination or exchanges of shares or other similar event
affecting the Company’s outstanding Common Stock subsequent to the effective
date of this Agreement.
     13. Modification. The Agreement may not be modified except in writing
signed by both parties.

2



--------------------------------------------------------------------------------



 



     14. Plan Governs. The terms and provisions of the Plan are incorporated
herein by reference, and Grantee hereby acknowledges receiving a copy of the
Plan. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.
     15. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Grantee or the Company to the Administrator for
review. The resolution of such a dispute by the Administrator shall be final and
binding on the Company and Grantee.
     16. Entire Agreement. The Plan and the Notice are incorporated herein by
reference. This Agreement, the Notice and the Plan constitute the entire
agreement of the parties and supercede all prior undertakings and agreements
with respect to the subject matter hereof.
     17. Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Grantee shall be in writing and
addressed to Grantee at the address shown in the Company’s records. All notices
shall be deemed to have been given or delivered upon: (a) personal delivery;
(b) three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); (c) one (1) business day after
deposit with any return receipt express courier (prepaid); or (d) one
(1) business day after transmission by facsimile or telecopier.
     18. Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Grantee and
Grantee’s heirs, executors, administrators, legal representatives, successors
and assigns.
     19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

3